Citation Nr: 0827984	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	James E. Conley, III, Esq.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968, from October 1972 to February 1978, and from 
September 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).   

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In the present case, the medical evidence reflects a current 
diagnosis of spondylosis and ankylosis of the lumbar spine at 
L5-S1 with residual radiculopathy.  Furthermore, the Board 
notes that the veteran has offered competent statements 
regarding back problems he experienced during active military 
service, and there is evidence to indicate that his current 
back disability may be related to service.  For example, 
service treatment records revealed a history of lumbosacral 
strain, muscle spasms, sciatica, and a herniated nucleus 
pulposus (HNP) of the back during the veteran's second period 
of active service between 1972 and 1978, and the veteran's 
separation examination in January 1978 noted a herniated 
disc, with symptoms of recurrent back pain.  

However, there is insufficient competent medical evidence of 
record to make a decision on the claim.  Specifically, a 
medical examination and opinion is required to determine 
whether the veteran's currently diagnosed back disability is 
related to service.  

The Board acknowledges that there is an April 2006 VA 
examination on record but finds that this examination is not 
sufficient to fulfill the VA's duty to assist pursuant to 
VCAA.  The examination which was conducted by a physician's 
assistant does not provide a clear basis for opining that the 
veteran's current back disability is unrelated to service.  
Specifically, the VA examiner's conclusion, that "[d]ue to 
the inconsistent record and the fact that [the] veteran had 
treatment of his low back condition on active duty service 
'it is less likely as not (less than 50-50 probability caused 
by) or a resulted of active duty service," is contradictory 
in nature and lacks a clear rationale for its findings in 
light of the medical evidence of record.  For these reasons, 
the Board finds that an appropriate VA examination and 
medical opinion is required to determine the nature and 
etiology of his current back disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a panel 
examination, consisting of a neurologist 
and orthopedic physician, to determine 
the nature and etiology of his low back 
disorder.  If he is diagnosed with a 
current back disability, the examiners 
are requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or higher) that 
the veteran's current back disability is 
related to service.  The examiners are 
directed to review the entire claims file 
and discuss the back pathology noted in 
the service treatment records, to include 
the diagnosed HNP.  All opinions are to 
be accompanied by a clear rationale 
consistent with the evidence of record.

2.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




